                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION


JOSEPH A. WEIR                                   :          DOCKET NO. 18-cv-1276
     REG. # 15526-032                                           SECTION P

VERSUS                                           :          UNASSIGNED DISTRICT JUDGE


R. MYERS, ET AL.                                 :          MAGISTRATE JUDGE KAY


                                  MEMORANDUM ORDER


        Before the court is a civil rights complaint filed pursuant to Bivens v. Six Unknown Named

Agents, 91 S.Ct. 1999 (1971), by plaintiff Joseph A. Weir, who is proceeding pro se and in forma

pauperis in this matter. Weir is an inmate in the custody of the Bureau of Prisons and is currently

incarcerated at the Federal Correctional Institution at Oakdale, Louisiana (“FCIO”), where the

events giving rise to his claims occurred. This matter has been referred to the undersigned for

review, report, and recommendation in accordance with 28 U.S.C. § 636 and the standing orders

of this court.

                                                I.
                                         BACKGROUND

        Weir’s complaint arises from an injury he sustained to his foot while at FCIO, and the

medical care he received thereafter. Doc. 6, att. 1. He makes the following allegations: On the

night of December 2, 2017, he slipped while attempting to climb a stationary desk in order to reach

his top bunk. Id. at 3. He explained the injury to three corrections officers who came to his cell

and asked for medical assistance, but was not taken to health services until the next morning. A

nurse assured Weir that he would order X-rays for the following day, but when Weir followed up



                                                -1-
with Nurse Moody the following day, she only stated that she would “have to see about X-rays.”

Id. at 4.

        Weir did not receive an X-ray until December 15. Id. at 3, 5. The X-ray showed a fracture

to Weir’s fifth metatarsal in his right foot, and he was given a medical boot and sent back to his

cell. Id. at 3. Two weeks later, he saw an orthopedic surgeon who took X-rays and recommended

surgery. Doc. 6, p. 3; doc. 6, att. 1, pp. 3–4. On January 5, 2018, however, Weir received another

X-ray at FCIO and was then told by FCIO physician Joel Alexandre that surgery was not warranted

and that the foot would “heal fine on [its] own.” Doc. 6, att. 1, p. 4. On January 24, however, a

nurse told him that “some things have changed and we’re now putting you in for surgery.” Id. The

surgery was approved by the regional office on February 1, but then cancelled without explanation

by medical staff shortly thereafter. Id. Weir returned to health services, telling Nurses Howard and

Chano that he was in tremendous pain, but neither would examine him or put his surgery back on

the schedule. Id.

        On April 24, Weir returned to the orthopedic surgeon. Id. After another X-ray, the surgeon

told him that the foot had not healed properly and that surgery was the only option. Id. Weir asked

about the cancelled first surgery and the orthopedic surgeon said that he was not the one who had

cancelled it. Id. The surgery took place on August 23, 2018, and resulted in nine screws and a

permanent rod being placed in Weir’s foot. 1 Id. at 5. FCIO staff then forgot to schedule him to

have his stitches removed, resulting in the procedure being done at 24 days after his operation

rather than the recommended ten to twelve. Id. at 16. As a result, the wound was scabbed over by

the time stitches were removed and the procedure was “extremely painful[].” Id. at 16. After the

surgery, Weir complains, he is permanently disabled and struggles with chronic pain. Id. at 6–7.


1
  Weir also states that, on May 1, 2018, he was hit with a lock in his left eye and diagnosed by CT scan with three
fractures to his eye socket. Doc. 6, att. 1, p. 4. He was then hospitalized briefly. Id. He does not complain of any
complications or inadequate treatment, so it is unclear what relevance these allegations have to his Bivens suit.
                                                        -2-
       Weir now brings suit against FCIO medical personnel Dr. Joel Alexandre, Rashawda

Moody, Heather Howard, and Nurse Chano, as well as the following FCIO and BOP administrative

staff: Warden R. Myers, Warden J.S. Willis, and Regional Director J.F. Caraway. Finally, in the

civil coversheet to his original deficient complaint, he names the United States as a party. He

complains of the lack of ladder access to top bunks, as well as the delays in treatment at FCIO and

the resulting complications of his injury and extension of his pain and suffering. As a result, he

seeks compensatory damages and injunctive relief to have ladders remounted to all the bunk beds.

Doc. 6, p. 4.

                                               II.
                                         LAW & ANALYSIS

   A. Frivolity Review

       Weir has been granted leave to proceed in forma pauperis in this matter. Accordingly, his

complaint is subject to screening under 28 U.S.C. § 1915(e)(2), which provides for sua sponte

dismissal of the complaint or any portion thereof if the court determines that it is frivolous or

malicious, fails to state a claim upon which relief may be granted, or seeks monetary relief against

a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B)(i)–(iii).

       A complaint is frivolous if it lacks an arguable basis in law or fact. Gonzalez v. Wyatt, 157

F.3d 1016, 1019 (5th Cir. 1998). A complaint fails to state a claim upon which relief may be

granted if it is clear the plaintiff cannot prove any set of facts in support of his claim that would

entitle him to relief. Doe v. Dallas Indep. Sch. Dist., 153 F.3d 211, 215 (5th Cir. 1998). When

determining whether a complaint is frivolous or fails to state a claim upon which relief may be

granted, the court must accept plaintiff’s allegations as true. Horton v. Cockrell, 70 F.3d 397, 400

(5th Cir. 1995) (frivolity); Bradley v. Puckett, 157 F.3d at 1025 (failure to state a claim).




                                                 -3-
    B. Section 1983/Bivens

        Federal law provides a cause of action against any person who, under the color of state law,

acts to deprive another of any right, privilege, or immunity secured by the Constitution and laws

of the United States. 42 U.S.C. § 1983. A Bivens action is the counterpart for those acting under

color of federal law of a suit brought under § 1983. 2 E.g., Abate v. Southern Pacific Transp. Co.,

993 F.2d 107, 110 n. 14 (5th Cir. 1993). In order to hold the defendant liable, a plaintiff must allege

facts to show (1) that a constitutional right has been violated and (2) that the conduct complained

of was committed by a person acting under color of federal law; that is, that the defendant was a

government actor. See West v. Atkins, 108 S. Ct. 2250, 2254–55 (1988).

    C. Theories of the Complaint

        1. Eighth Amendment standards

         “[T]he treatment a prisoner receives in prison and the conditions und under which he is

confined are subject to scrutiny under the Eighth Amendment.” Cantu v. Jones, 293 F.3d 839, 844

(5th Cir. 2002). Accordingly, the Eighth Amendment imposes on prison officials a duty to ensure

that inmates’ basic needs, including medical care, are met. Farmer v. Brennan, 114 S.Ct. 1970,

1976 (1994). It also obliges officials to “take reasonable measures to guarantee the safety of the

inmates.” Id. (internal quotations omitted).

        To show a violation under this theory, the inmate must allege a sufficiently serious

deprivation and a sufficiently culpable state of mind on the part of the prison official – that is, that

the official acted with deliberate indifference to inmate health or safety. Herman v. Holiday, 238

F.3d 660, 664 (5th Cir. 2001). Under this theory, a prison official is not liable unless he both knows

of and disregards an excessive risk to inmate health or safety. Farmer, 114 S.Ct. at 1977–79.


2
 Bivens, however, is more limited in scope than an action under § 1983 and has only been expressly extended to
Fourth, Fifth, and Eighth Amendment violations. Ziglar v. Abbasi, 137 S.Ct. 1843 (2017); see also Butts v. Martin,
877 F.3d 571, 587–88 (5th Cir. 2017).
                                                       -4-
“Deliberate indifference encompasses only unnecessary and wanton infliction of pain repugnant

to the conscience of mankind;” thus the test is “[s]ubjective recklessness” as used in criminal law.

Norton v. Dimazana, 122 F.3d 286, 291 (5th Cir. 1997) (quoting Farmer, 114 S.Ct. at 1980).

       A plaintiff cannot prevail on a claim of deliberate indifference relating to health care unless

he shows that a federal actor “denied him treatment, ignored his complaints, knowingly treated

him incorrectly, or otherwise evidenced a wanton disregard for his serious medical needs.”

Carlucci v. Chapa, 884 F.3d 534, 538 (5th Cir. 2018). While a disagreement about the appropriate

treatment is generally insufficient to show deliberate indifference, denial of recommended

treatment or a delay in medical treatment that results in substantial harm can meet this standard.

See id. at 538–40 (finding deliberate indifference based on prison’s failure to follow recommended

course of treatment for plaintiff’s fractured teeth). As for general safety risks, the Fifth Circuit

provides the following guidance:

           There is no concise definition of what types of prison conditions pose a
           substantial risk of serious harm under the Eighth Amendment. Instead, we
           examine this component of the test contextually, making sure to be
           responsive to contemporary standards of decency. We must consider
           whether society considers the risk . . . to be so grave that it violates
           contemporary standards of decency to expose anyone unwillingly to such a
           risk.

Horton v. Cockrell, 70 F.3d 397, 401 (5th Cir. 1995) (footnotes and internal quotations omitted).

A plaintiff may rely on circumstantial evidence to show the defendant’s knowledge of such a risk,

if he can show that the risk was so significant that the defendant must have been aware of it.

Adames v. Perez, 331 F.3d 508, 512 (5th Cir. 2003).

       Weir sufficiently states a claim against FCIO personnel, to the extent that he claims their

delays in approving the recommended treatment resulted in significant complications and

permanent disability. To the extent his claims relate to the minimal delay before his X-ray and the

delay in having his stitches removed, however, these do not involve a “substantial risk of serious

                                                 -5-
harm.” Accordingly, Weir cannot show a sufficiently culpable state of mind to amount to

deliberate indifference for the actors responsible for these events. As for the allegations relating to

ladder-less bunks, this court and others hold that claims regarding bunk access and similar hazards

sound in negligence only and do not amount to a constitutional violation. See Jones v. La. Dep’t

of Pub. Safety and Corrections, 2009 WL 1310940, at *2 (W.D. La. May 11, 2009) (collecting

cases). Accordingly, Weir should amend his petition to dismiss these claims, as well as his request

for injunctive relief relating to the bunks, and identify the defendants he believes are directly

responsible for the cancellation/delay of his surgery. He may instead pursue the dismissed claims

through an action filed against the United States under the Federal Tort Claims Act.

       2. Supervisory liability

       Weir names as defendants three individuals (Warden R. Myers, Warden J.S. Willis, and

Regional Director J.F. Caraway) who appear to have only supervisory responsibility over his

medical care, at most. Vicarious liability does not apply in a Bivens suit, and so “the plaintiff . . .

must plead that each Government-official defendant, through his own actions, has violated the

Constitution.” Ashcroft v. Iqbal, 129 S.Ct. 1937, 1948 (2009). Weir must plead adequate facts to

support a finding of deliberate indifference for each of these defendants or dismiss his claims

against them.

       3. United States as party

       In the civil cover sheet for his deficient first complaint, Weir also named the United States

as a defendant. Doc. 1, att. 1. He does not mention the government as a party in his corrected

complaint or memorandum. See doc. 6; doc. 6, att. 1. Accordingly, the court assumes that Weir is

voluntarily dismissing any claims against the United States and we will direct the clerk to remove

the party. In the event Weir does wish to maintain claims against the United States, he is advised



                                                  -6-
that he may only do so through one of the government’s limited waivers of sovereign immunity –

in this instance, through a complaint filed under the Federal Tort Claims Act.

                                                III.
                                           CONCLUSION

        Weir must amend his complaint to address the deficiencies described above, and to dismiss

the claims that cannot be cured through amendment.

        Accordingly,

        THE CLERK IS DIRECTED to mail a copy of this order to Weir at his last address on

file.

        IT IS ORDERED that Weir amend his complaint within thirty (30) days of the filing of

this order to cure the deficiencies as outlined above.

        Failure to comply with this order may result in dismissal of the claims above under Rule

41(b) of the Federal Rules of Civil Procedure. See Link v. Wabash R. Co., 82 S. Ct. 1386 (1962).

        Weir is further required to notify the court of any change in his address under LR 41.3.

Failure to do so will result in a recommendation that this action be dismissed without prejudice.

        THUS DONE AND SIGNED in Chambers this 13th day of November, 2018.




                                                 -7-
